 


110 HRES 1202 EH: Supporting the goals and ideals of a National Guard Youth Challenge Day.
U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1202 
In the House of Representatives, U. S.,

July 22, 2008
 
RESOLUTION 
Supporting the goals and ideals of a National Guard Youth Challenge Day. 
 
 
Whereas many of America’s youth who drop out of high school need avenues, guidance, and encouragement toward self-sufficiency and success;  
Whereas 1,200,000 students drop out of high school each year, costing the Nation more than $309,000,000,000 in lost wages, revenues, and productivity over students’ lifetimes;  
Whereas 33,000,000 Americans ages 16 to 24 do not have a high school degree;  
Whereas high school dropouts can expect to earn about $19,000 per year compared to $28,000 for high school graduates;  
Whereas nearly 30 percent are unemployed and 24 percent are on welfare;  
Whereas approximately 67 percent of Americans in prison are high school dropouts;  
Whereas the goal of the National Guard Youth Challenge Foundation, a nonprofit 501(c)(3) organization, is to improve the education, life skills, and employment potential of America’s high school dropouts though public awareness, scholarships, higher education assistance, mentoring, and job development programs;  
Whereas the National Guard Youth Challenge Program provides military-based training, supervised work experience, assistance in obtaining a high school diploma or equivalent, development of leadership qualities, promotion of citizenship, fellowship, service to community, life skills training, health and physical education, positive relationships with adults and peers, and career planning;  
Whereas the National Guard Youth Challenge Program represents a successful joint effort between Federal and State governments;  
Whereas since 1993, the National Guard Youth Challenge Program has grown to 35 sites in 28 States, Puerto Rico, and the District of Columbia;  
Whereas since 1993, over 77,100 students have successfully graduated from the program, of whom 80 percent earned their high school diploma or GED, 26 percent entered college, 18 percent entered the military, and 56 percent joined the workforce in career jobs;  
Whereas the National Guard Youth Challenge Program has successfully helped our Nation’s dropouts; and  
Whereas the National Guard Youth Challenge Program can play a larger role in serving and helping America’s youth: Now, therefore, be it  
 
That the United States House of Representatives— 
(1)supports the goals and ideals of a National Guard Youth Challenge Day; and  
(2)calls upon the people of the United States to observe such a day with appropriate ceremonies and respect.  
 
Lorraine C. Miller,Clerk.
